DETAILED ACTION
The instant application having Application No. 17/141725 filed on 01/05/2021 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 4, 8-10, 14, 17-18 are objected since they depend on claim 3.

Claim Objections
Claims 6 and 12 are objected to because of the following informality: 
In this case, claim 6 and 12 each recites limitation for performing certain step(s) only if a specific condition is satisfied (IF Statement). Such limitations are considered as optional limitations since they are not performed until specific conditions are met. Applicant should change the word “if” to “responsive to determining that…..” in order to alter an optional limitation to a required limitation. For the purpose of examination, claimed limitations will be considered as optional limitations since they are not performed until specific conditions are met.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-7, 11-13, 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandoi et al. (US 2015/0237674 A1)

As per claim 1, Sandoi discloses “A method of detecting a discontinuous transmission state (DTX) at an uplink control information (UCI) receiver in a wireless communication system, the method comprising: receiving a linear block encoded signal on an uplink (UL) at said UCI receiver;” [(fig. 1 and par. 0049), There is also provided a method of Discontinuous Transmission detection on a transmission channel in a wireless communication network. In an embodiment the method of Discontinuous Transmission detection is suitable for detecting a Phase Shift Keying modulated signal. The Phase Shift Keying modulated signal may be a signal transmitted via the E-DPCCH channel in a UMTS communication network.] “processing the received linear block encoded signal after resource element (RE) demapping to obtain a soft bit sequence; transforming the soft bit sequence into multiple sub-sequences;” [(par. 0028), In PSK transmissions in general the so-called Soft Bits are obtained after symbol demapping as will be known by the skilled person. A Normalized Soft Bit is referring to a Soft Bit whose channel amplitude attenuation has been compensated, so Z[n]=Y[n]/.gamma., where Y[n] represents a soft bit and Z[n] represents a normalized soft bit (par. 0050), The method comprises the receiving of an input signal via a transmission channel, see action 61. Next in an action 62 a signal to noise ratio of the received input signal is calculated (i.e. determined) followed by the determining a plurality of normalized soft bits using the input signal.] “determining correlation metrics for two or more of the multiple sub-sequences;” [(par. 0052), FIG. 8 is a flow chart of an embodiment of the refinement algorithm 66. At the start of the refinement algorithm 66 the decoding is done of the normalized soft bits. This decoding may comprise correlating the normalized soft bits with each of a plurality of predefined bit sequences to obtain a plurality of correlations.] “and determining if a DTX state has occurred by evaluating the determined correlation metrics for the two or more of the multiple sub-sequences” [(par. 0052), Next in an action 83, the maximum correlation is compared to a predefined threshold Th. If the maximum correlation amplitude is larger than the predefined threshold Th, a non-DTX is reported, see action 86, else a DTX is reported, see action 85.]

As per claim 2, Sandoi discloses “The method of claim 1” as [see rejection of claim 1.] “wherein the step of determining correlation metrics further comprises: segmenting each sub-sequence into sequence segments; and determining correlation metrics for sequence segments of two or more of the sub-sequences; wherein a determination of whether or not a DTX state has occurred is obtained by evaluating the determined correlation metrics for the sequence segments of the two or more sub-sequences” [(par. 0052), FIG. 8 is a flow chart of an embodiment of the refinement algorithm 66. At the start of the refinement algorithm 66 the decoding is done of the normalized soft bits. This decoding may comprise correlating the normalized soft bits with each of a plurality of predefined bit sequences to obtain a plurality of correlations. Next in an action 83, the maximum correlation is compared to a predefined threshold Th. If the maximum correlation amplitude is larger than the predefined threshold Th, a non-DTX is reported, see action 86, else a DTX is reported, see action 85.]

As per claim 6, Sandoi discloses “The method of claim 1” as [see rejection of claim 1.] “wherein the evaluating step comprises comparing the determined correlation metrics to at least one selected, calculated or predetermined threshold such that if any of said determined correlation metrics is less than or equal to said at least one selected, calculated or predetermined threshold then determining that a DTX state has occurred” [(par. 0052), FIG. 8 is a flow chart of an embodiment of the refinement algorithm 66. At the start of the refinement algorithm 66 the decoding is done of the normalized soft bits. This decoding may comprise correlating the normalized soft bits with each of a plurality of predefined bit sequences to obtain a plurality of correlations. Next in an action 83, the maximum correlation is compared to a predefined threshold Th. If the maximum correlation amplitude is larger than the predefined threshold Th, a non-DTX is reported, see action 86, else a DTX is reported, see action 85.]

As per claim 7, Sandoi discloses “The method of claim 6” as [see rejection of claim 6.] “wherein processing of the received linear block encoded signal is terminated once it is determined that a DTX state has occurred” [(par. 0052), FIG. 8 is a flow chart of an embodiment of the refinement algorithm 66. At the start of the refinement algorithm 66 the decoding is done of the normalized soft bits. This decoding may comprise correlating the normalized soft bits with each of a plurality of predefined bit sequences to obtain a plurality of correlations. Next in an action 83, the maximum correlation is compared to a predefined threshold Th. If the maximum correlation amplitude is larger than the predefined threshold Th, a non-DTX is reported, see action 86, else a DTX is reported, see action 85.]

As per claim 11, Sandoi discloses “The method of claim 1” as [see rejection of claim 1.] “wherein the soft bit sequence is obtained after a signal descrambling process” as [(par. 0044), [0044] FIG. 5 shows a further example of the network node 21. In this example of FIG. 5, the network node 21 comprises a receiver 24 and an E-DPDCH processor 25 for decoding the received signals. However, if DTX was detected, no E-DPDCH further processing is performed. This is indicated in FIG. 5 by an open switch 29. The switch is controlled by the DTX detector 28. The DTX detector 28 receives normalised symbols from the symbol normalizer 27 and a SNR value from the SNR calculator 26. The symbol normalizer 27 receives input from an E-DPCCH chip rate processor 52. The E-DPCCH Chip Rate Processor 52 performs descrambling, despreading and Maximum Ratio Combining of the input baseband samples output by the receiver 24.]

As per claim 12, Sandoi discloses “The method of claim 1” as [see rejection of claim 1.]  “wherein the transforming step comprises dividing the soft bit sequence into multiple sub-sequences of a predefined length and, if a length of a last one of the multiple sub-sequences is less than the predefined length then padding said last one of the multiple sub-sequences with zeros or omitting said last one of the multiple sub-sequences” [(par. 0028), In PSK transmissions in general the so-called Soft Bits are obtained after symbol demapping as will be known by the skilled person. A Normalized Soft Bit is referring to a Soft Bit whose channel amplitude attenuation has been compensated, so Z[n]=Y[n]/.gamma., where Y[n] represents a soft bit and Z[n] represents a normalized soft bit (par. 0050), The method comprises the receiving of an input signal via a transmission channel, see action 61. Next in an action 62 a signal to noise ratio of the received input signal is calculated (i.e. determined) followed by the determining a plurality of normalized soft bits using the input signal.]

As per claim 13, Sandoi discloses “The method of claim 12” as [see rejection of claim 12.] “wherein the predefined length comprises a linear block encoded signal encoded codeword length” [(par. 0028), In PSK transmissions in general the so-called Soft Bits are obtained after symbol demapping as will be known by the skilled person. A Normalized Soft Bit is referring to a Soft Bit whose channel amplitude attenuation has been compensated, so Z[n]=Y[n]/.gamma., where Y[n] represents a soft bit and Z[n] represents a normalized soft bit (par. 0050), The method comprises the receiving of an input signal via a transmission channel, see action 61. Next in an action 62 a signal to noise ratio of the received input signal is calculated (i.e. determined) followed by the determining a plurality of normalized soft bits using the input signal.]

As per claim 15, Sandoi discloses “The method of claim 6” as [see rejection of claim 6.] “wherein the at least one selected, calculated or predetermined threshold comprises any of: a single threshold for all sub-sequence groups; different thresholds for different sub-sequence groups; multiple thresholds for one or more of the sub-sequence groups” [(par. 0052), FIG. 8 is a flow chart of an embodiment of the refinement algorithm 66. At the start of the refinement algorithm 66 the decoding is done of the normalized soft bits. This decoding may comprise correlating the normalized soft bits with each of a plurality of predefined bit sequences to obtain a plurality of correlations. Next in an action 83, the maximum correlation is compared to a predefined threshold Th. If the maximum correlation amplitude is larger than the predefined threshold Th, a non-DTX is reported, see action 86, else a DTX is reported, see action 85.]

As per claim 16, Sandoi discloses “The method of claim 15” as [see rejection of claim 15.] “wherein multiple thresholds for one of said sub-sequence groups comprises a respective threshold for each sequence segment of said sub-sequence group” [(par. 0052), FIG. 8 is a flow chart of an embodiment of the refinement algorithm 66. At the start of the refinement algorithm 66 the decoding is done of the normalized soft bits. This decoding may comprise correlating the normalized soft bits with each of a plurality of predefined bit sequences to obtain a plurality of correlations. Next in an action 83, the maximum correlation is compared to a predefined threshold Th. If the maximum correlation amplitude is larger than the predefined threshold Th, a non-DTX is reported, see action 86, else a DTX is reported, see action 85.]

As per claim 19 and 20, as [see rejection of claim 1.]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication
Kishiyama et al. (US 2013/0176924 A1)
NPL:
Ericsson, “Transmission of ACK/NACK on PUSCH for LTE TDD”, R1-083371, 08/18-22/2008. (From Applicant’s IDS) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463